Case 1:13-cv-01087-RJA-LGF Document 107 Filed 05/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

GREGORY J. THUMAN,
Plaintiff,

DECISION AND ORDER
Vv. 13-CV-1087-A

TIMOTHY S. DEMBSKI, SCOTT M. STEPHAN,
PRESTIGE WEALTH MANAGEMENT FUND, LP,
PRESTIGE WEALTH MANAGEMENT, LLC,

MID-ATLANTIC CAPITAL CORPORATION,
RELIANCE FINANCIAL ADVISORS, LLC,

Defendants.

This case was referred to Magistrate Judge Leslie G. Foschio pursuant to 28
U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 4, 2017, Magistrate
Judge Feschio filed an Amended Report and Recommendation (Dkt. No. 70}
recommending that Defendant Mid-Atlantic Capital Corporation's motion to dismiss
pursuant to Fed. R. Civ. P 12(b)(6) be granted.

On April 26, 2017, plaintiff Gregory J. Thuman filed objections to the Report and
Recommendation. Dkt. No. 76. Defendant Mid-Atlantic filed a response on May 11,
2017 (Dkt. No. 78) and plaintiff filed a reply on May 26, 2017. Dkt. No. 80. The maiter
was deemed submitted.

Pursuant to 28 U.S.C. §636(b)(1), this Court must make a de novo
determination of those portions of the Report and Recommendation to which
objections have been made. Upon de novo review, and after reviewing the

submissions from the parties, the Court hereby adopts Magistrate Judge Foschio’s
Case 1:13-cv-01087-RJA-LGF Document 107 Filed 05/10/21 Page 2 of 2

findings and conclusions.

Accordingly, for the reasons set forth in Magistrate Judge Foschio's Amended
Report and Recommendation (Dkt. No. 70), Defendant Mid-Atlantic Capital
Corporation's Motion to Dismiss (Dkt. No. 56) is granted. The Clerk of the Court shail
terminate the action as to Mid-Atlantic Capital Corporation, and this matter is
recommitted to Magistrate Judge Foschio for further proceedings.

iT |S SO ORDERED.

Kidd Q Uccace

‘HONORABLE RICHARD J. ARCARA
UNITED STATES DISTRICT COURT

Dated: May /4 2021
